 Case 3:17-cv-00728-D Document 105-6 Filed 05/01/19        Page 1 of 7 PageID 9757



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION


THOMAS BUCHANAN, on behalf of
himself and all others similarly situated,
                                                Case No. 3:17-cv-00728
                    Plaintiff,
       v.

SIRIUS XM RADIO, INC.,

                 Defendant.


                       DECLARATION OF AARON SIRI

      I, Aaron Siri, declare as follows:

      1.     I am a partner in the law firm of Siri & Glimstad LLP, counsel of record

for Plaintiff in this matter. I have been one of the lawyers primarily responsible for

the prosecution of Plaintiff’s claims on behalf of the proposed Class. I am admitted

pro hac vice to practice before this Court and am a member in good standing of the

bar of the State of New York; the United States District Court for the Eastern,

Southern, and Northern Districts of New York; and the U.S. Court of Federal

Claims. I have significant experience in a wide range of complex civil litigation

matters.




                                           1
 Case 3:17-cv-00728-D Document 105-6 Filed 05/01/19         Page 2 of 7 PageID 9758



       2.     I respectfully submit this declaration in support of Plaintiff’s Motion

for Class Certification. I make these statements based on personal knowledge and

would so testify if called as a witness at trial.

I.     Background and Experience

       3.     I received a Bachelor of Science in Accounting with Honors from

Yeshiva University in 2001. I received a Juris Doctorate degree from the Boalt Hall

School of Law at the University of California at Berkeley (now called “Berkeley

Law”) in 2004 where I earned multiple Prosser Prizes and was the editor-in-chief of

the Berkeley Business Law Journal. During law school, I was also selected as a

Frank C. Newman delegate based on a paper I authored regarding regulating

transnational corporations, and presented before the United Nations Human Rights

Sub-Committee regarding a draft resolution of the Transnational Corporations

Working Group.

       4.     After law school, I clerked for the Chief Justice of the Supreme Court

of Israel, the Honorable Aharon Barak, from 2004 to 2005, where I advised the Chief

Justice of relevant American, English (including Commonwealth Countries such as

Canada, Australia, and New Zealand) and International Law precedents for cases of

first impression, including in the areas of entity taxation, fiduciary duties, adoption,

wills, bankruptcy and corporate liability, as well as the international law implications




                                            2
 Case 3:17-cv-00728-D Document 105-6 Filed 05/01/19         Page 3 of 7 PageID 9759



of Israel’s planned removal, by force or otherwise, of approximately 8,500 of its

citizens from the Gaza Strip/West Bank.

      5.     Following my clerkship, I was an attorney at Latham & Watkins LLP

(“Latham”) in their New York office from 2005 until 2010. I was a member of the

litigation department and worked on numerous significant high profile and complex

litigation matters. Representative matters include: Golden Gate Yacht Club v.

Societe Nautique De Geneve, 18 Misc. 3d 1111(A), 856 N.Y.S.2d 24 (N.Y. Sup. Ct.

2007) order reinstated 12 N.Y.3d 248 (2009) (successfully disqualifying a Spanish

yacht club as the challenger and qualifying an American yacht club as the challenger

for the America’s Cup as well as numerous successful subsequent contempt

motions); Caesars Bahamas Inv. Corp. v. Baha Mar Joint Venture Holdings Ltd.,

75 A.D.3d 419 (1st Dep’t 2010) (successfully upholding Caesars Bahamas right to

withdraw from a project that was in the process of developing the largest casino

resort in the Caribbean); Amboy Bus Co. v. Klein et al., Index No. 105004/2010 (N.Y.

Sup. Ct.) (an Article 78 petition related to revising the system by which approximately

one billion dollars is allocated among the N.Y.C. Dep’t of Education’s school busing

contractors which resulted in an expedited settlement for the client); representing the

leaseholder of the retail portions of the World Trade Center in an arbitration related

to insurance coverage arising out of the destruction of the World Trade Center on

September 11, 2001; and successfully responding to SEC inquiries related to an

                                          3
 Case 3:17-cv-00728-D Document 105-6 Filed 05/01/19        Page 4 of 7 PageID 9760



investigation of a major investment bank. I was also an active member of the firm’s

various pro-bono programs, including representation of asylum applicants, housing

discrimination victims (including Dunlap et al. v. Jacobs et al., 1:06-cv-06160-CM

(S.D.N.Y.)), and non-profit organizations in tenant-landlord disputes. Latham earned

a spot in the top 25 firms that have fared the best in The American Lawyer's biennial

“Litigation Department of the Year” contest, including placing in its “Litigation

Power Rankings.” Latham has also been honored in this competition five times,

including receiving Honorable Mention in 2008 and 2010 and being named Finalist

in 2006.

      6.     Subsequent to Latham, I have worked at Siri & Glimstad LLP (formerly

known as the Law Office of Aaron Siri) (“SG”). Representative matters handled

while at SG include: appointed co-class counsel in a case alleging breaches of the

Telephone Consumer Protection Act (“TCPA”) which resulted in a settlement of

$10,500,000 (Thomas v. Dun & Bradstreet Credibility Corp., 15-cv-3194 (S.D.

Cal.); appointed interim co-class counsel in a case alleging breaches of the TCPA

(Mejia v. Time Warner Cable Inc., 15-cv-06445 (S.D.N.Y.)); successfully obtaining

dismissal of an action claiming purported ownership of three large parcels in Astoria,

Queens, recently sold for approximately $50 million, upon which there is a

commenced $1.5 billion redevelopment project (Compurun, Inc. d/b/a Rainbow

Prime Products v. Famitech Inc. et al., Index No. 708713/2014 (Queens Sup. Ct.));

                                          4
 Case 3:17-cv-00728-D Document 105-6 Filed 05/01/19        Page 5 of 7 PageID 9761



appointed co-class counsel in a case involving ERISA claims relating to an ESOP

which resulted in a settlement of $11,138,938 (Gatto v. Sentry Services, Inc., et al,

No. 13 CIV 05721 (S.D.N.Y.)); appointed co-class counsel for plaintiffs in

employment matter which resulted in a settlement payment plus attorney’s fees and

costs of approximately $2.5 million (Kindle v. Dejana, No. 14-cv-06784 (E.D.N.Y.);

representing victims in six separate adversarial proceedings seeking non-

dischargeability of various debts arising from various complicated financial

transactions and which resulted in judgments totaling over $5 million (Adv. Pro.

Nos. 13-08321; 13-08323; 13-08324; 13-08219; 13-08218; and 13-08220 (Bankr.

S.D.N.Y.)); successful trial court and appellate practice resulting in dismissal of an

action seeking $16 million based on purported breaches of contract and fiduciary

duty related to the construction of a steel plant in the Republic of Kazakhstan

(Garthon Business Inc. et al. v. Stein et al., Index No. 653715/2014 (N.Y. Sup. Ct.));

obtained a temporary restraining order prohibiting the further movement of

approximately 35,000 pounds of cashews which quickly resulted in favorable

settlements (Ultra Trading International Ltd. v. Intimex Group Joint Stock

Company, No. 651672/2014 (N.Y. Sup. Ct.); Ultra Trading International Ltd. v.

Phuong Duy Co. Ltd., No. 655777/2016 (N.Y. Sup. Ct.)); an action against the seller,

shipper, logistics company and freight forwarder regarding the conversion of over

3,000 high-end watches which resulted in a favorable settlement (Delta Sales Group

                                          5
 Case 3:17-cv-00728-D Document 105-6 Filed 05/01/19        Page 6 of 7 PageID 9762



Co., Inc. v. Cargo Logistics Network Co. et al., No. 1:12-cv-03751-RJS (S.D.N.Y.));

an action alleging the breach of a distribution agreement against one of the world’s

largest food manufacturers that resulted in a confidential settlement agreement

(Adamba Imports International, Inc. v. Kraft Foods, Inc., No. 1:12-cv-00729-SJ-

VVP (E.D.N.Y.)); an action to recover millions of dollars converted by a broker-

dealer involving a complex series of transactions (Bak et al. v. Sledziejowski et al.,

No. 022232/2012 (Kings Sup. Ct.)); defending against an action claiming purported

majority ownership in an entity which purchased two condominium projects in

Florida for over $16 million, which included a precedent setting interlocutory appeal

to the Third District Court of Appeals which clarified the standard in Florida for

maintaining a lis pendens (LED Trust, LLC et al. v. Schwartz et al., Case No. 2011-

35999-CA-01 (Miami-Dade County Cir. Ct.)); counsel for former major kosher

poultry manufacturer against the nation’s largest kosher poultry manufacturer that

resulted in a confidential settlement (MVP Kosher Foods LLC v. Empire Kosher

Poultry, Inc., 14-CV-6072 (E.D.N.Y.)); and actions seeking to enforce various

guarantees and related contractual provisions which resulted in favorable settlements

(MVP Holdings I LLC v. Wieder et al., No. 602479/2013 (Nassau Sup. Ct.); MVP

Holdings I LLC v. Globex Kosher Foods, Inc., No. 600022/2013 (Nassau Sup. Ct.).)




                                          6
 Case 3:17-cv-00728-D Document 105-6 Filed 05/01/19       Page 7 of 7 PageID 9763



      7.     I respectfully submit that Siri & Glimstad LLP has the experience to

serve as co-class counsel in this action.



      I declare under penalty of perjury of the laws of the United States that the

foregoing is true and correct.



Dated:       May 1, 2019



                                                ______________________________
                                                         AARON SIRI




                                            7
